October 29, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Municipal Funds, Inc. -Dreyfus AMT-Free Municipal Bond Fund -Dreyfus High Yield Municipal Bond Fund -Dreyfus BASIC Municipal Money Market Fund -Dreyfus BASIC New Jersey Municipal Money Market Fund Post-Effective Amendment No. 35 to Registration Statement on Form N1-A 1933 Act File No. 33-42162 1940 Act File No. 811-6377 To Whom It May Concern: On behalf of the above-referenced fund transmitted for filing is Post-Effective Amendment No. 35 to the Fund’s Registration Statement on Form N-1A (“Amendment No. 35”). Amendment No. 35 is being filed to amend Post-Effective Amendment No. 34 to the Fund’s Registration Statement on Form N-1A filed on December 24, 2009, pursuant to Rule 485 (b) under the Securities Act of 1933, as amended (the “Act”), to incorporate the staff’s comments to the summary section of the Fund’s prospectus. Please address any comments or questions to my attention at (212) 922-6817. Sincerely, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya
